Citation Nr: 1342313	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for scarring of the legs.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for sarcoidosis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The issues on appeal were then remanded by the Board in November 2012.

The Board also remanded claims for service connection for headaches and pes planus.  Following the November 2012 remand, the Appeals Management Center (AMC) issued a May 2013 rating decision which granted service connection for both of those disabilities.  This represents a full grant of the benefits sought on appeal with respect to those issues, and therefore they are no longer before the Board.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  Scars on the bilateral legs are etiologically related to an injury sustained in service.

2.  Currently diagnosed sleep apnea and sarcoidosis are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for scars of the bilateral legs have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for sleep apnea and service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated January 2009 and April 2009, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's scars, sleep apnea, and sarcoidosis.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the undersigned VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims file.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In addition, certain chronic diseases, including sarcoidosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

A.  Scarring of the Legs

In a February 2009 statement, the Veteran reported that while stationed in Germany from 1983 to 1987, he was caught underneath a cart he was pulling when the wheels locked up.  He contends that he sustained an injury to his legs as a result of this incident.  He further stated that he was treated by a supervisor's wife, who was a nurse, for a period of three weeks in a remote site in Munich.  He alleges that his legs sustained permanent scarring as a result of this injury.  In his hearing testimony before the Board, he described the cart as being as big as a table, with steel wheels.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to scarring of the legs.

A December 2012 VA examination documented the presence of scars on the bilateral legs.  Therefore, element (1) for service connection is satisfied.  In addition, based on a review of the claims file, a history provided by the Veteran, and an examination, the VA examiner stated that it was at least as likely as not that the scars present on examination were related to the Veteran's claimed in-service injury.  Specifically, the scars were compatible with a history of the type of injury described by the Veteran.  Therefore, element (3) for service connection is satisfied.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran is competent to report sustaining such an injury.  The Board is mindful of the fact that service treatment records do not reflect any findings related to the Veteran's injury.  However, as his statements regarding the injury are essentially corroborated by the findings of the VA examiner, the Board also finds the Veteran's statements to be credible.  As there is competent and credible evidence of an in-service injury, element (2) is satisfied.  With all the elements met, service connection for scars of the bilateral legs is granted.


B.  Sleep Apnea

A December 2012 VA examination documented current obstructive sleep apnea based on the findings of a sleep study.  Therefore, element (1) for service connection has been satisfied.

The examiner also reviewed the claims file and obtained a history from the Veteran.  The Veteran had reported that he began having poor sleep during service.  He traveled as part of his duties, and sleep was often disrupted.  This was consistent with his hearing testimony in which he stated that, during service, he often woke up at around 3 or 4 in the morning and could not go back to sleep.  

Based on this history, the VA examiner stated that current sleep apnea was less likely than not related to service.  He stated that there was no documentation of a sleep problem in the service treatment records.  The Veteran's reports of waking up at night and having difficulty falling asleep again were not symptoms specific to sleep apnea.  Sleep apnea symptoms included daytime sleepiness, loud snoring, or interruption of breathing during sleep.  None of these were reportedly experienced during service.  The examiner concluded that nonspecific, undocumented sleep symptoms over 20 years ago were less likely than not related to sleep apnea diagnosed in 2012.

The Board notes that a February 2009 statement from the Veteran's spouse indicated that the Veteran experienced some of the sleep apnea symptoms identified by the examiner.  However, her statement clearly references current symptoms, and does not indicate in any way that such symptoms were present during the Veteran's period of active service.

Based on the VA examiner's opinion, the evidence is against a finding that element (3), a causal relationship between the current disability and service, has been satisfied.  There is no medically competent opinion to refute the examiner's conclusion.  In making this determination, the Board has also considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus between his claimed condition and his reported symptoms in service, and service connection for sleep apnea must be denied.

C.  Sarcoidosis

The Veteran's treatment records and VA examination report confirm a diagnosis of sarcoidosis.  He was first diagnosed in 2005.  Therefore, element (1) has been met.

The December 2012 VA examiner noted that the Veteran reported a history of shortness of breath in an August 1992 medical history report, but that no further explanation was provided.  There were no additional records of treatment or complaints related to shortness of breath or another respiratory condition.  A September 1992 stress test was negative for any findings of shortness of breath.  The examiner also noted that recent private treatment records showed that the Veteran presented with coughing and shortness of breath in 2005, at which time sarcoidosis was diagnosed.  Given that no respiratory condition was found during service, and that sarcoidosis was not diagnosed until 2005, the examiner concluded that sarcoidosis was less likely than not incurred in or related to service.  With respect to pulmonary osteoarthopathy (clubbing) diagnosed in service, the examiner noted that the private records from 2005 also showed the Veteran reported having such clubbing "all his life," and the private physician himself stated that the Veteran was probably correct, given that the condition is unusual in cases of sarcoid.  The VA examiner concluded that the Veteran likely had the congenital variant of that condition.

Though they were not specifically addressed by the VA examiner, the Board also notes that the Veteran's chest x-rays in service, including one taken as part of his separation examination, were also normal.

Based on the VA examiner's opinion, the evidence is against a finding that element (3), a causal relationship between the current disability and service, has been satisfied.  There is no medically competent opinion to refute the examiner's conclusion that sarcoidosis is not related to service.  As before, the Board has considered the Veteran's own statements made in support of his claim.  However, the etiology of sarcoidosis falls outside the realm of common knowledge of a lay person.  Therefore, the Veteran's statements are not competent evidence of a medical nexus between his claimed condition and his reported symptoms in service.

Moreover, the Board finds that the Veteran did not experience any symptoms of sarcoidosis, such as coughing or shortness of breath, for at least 13 years after service.  Specifically, private treatment records show that the Veteran reported that his cough began during the summer of 2005, and that he experienced additional symptoms, such as wheezing and dyspnea on exertion, in the fall of 2005.  These records do not reflect any findings that the Veteran experienced such symptoms after service but before 2005.  This long period without problems weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.    

Finally, while the Veteran has also asserted that his condition is the result of asbestos exposure in service, specifically during basic training in December 1972 through February 1973, his service treatment records and personnel records do not corroborate any such exposure during service.  The Veteran served as a courier assistant, courier specialist, and clerk typist during service.  He was also awarded the Driver Badge with Wheel Vehicle device.  However, these military occupations are not associated with a history of asbestos exposure.

Subpart ii of the VA Manual M21-1MR Part IV lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9; see also M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.  There is no indication that the Veteran engaged in any such duties during service.  Therefore, asbestos exposure in service has not been verified.

For these reasons, service connection for sarcoidosis is not warranted.


ORDER

Service connection for scars of the bilateral legs is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for sleep apnea is denied.

Service connection for sarcoidosis is denied.


REMAND

With respect to the Veteran's claim for service connection for hypertension, additional development is warranted.

The Veteran was afforded a VA examination in December 2012.  The examiner concluded that current hypertension was not related to service because the Veteran had multiple blood pressure readings in service that were normal, and he did not begin treatment for hypertension until the late 2000's.

This opinion is not adequate.  First, the Veteran had a blood pressure reading from September 1974 of 144/92.  A comparison of this reading to Note (1) in the rating criteria for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, indicates that it is not "normal" for VA purposes.  In addition, the examiner did not address the Veteran's documented complaints of dizziness and lightheadedness in service.  In light of these deficiencies, a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the physician who conducted the December 2012 VA hypertension examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury during active service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

a.  A blood pressure reading from September 5, 1974 was 144/92, which is indicative of hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.

b.  In March 1977, the Veteran was seen for a two-week history of dizzy spells and lightheadedness.

c.  The Veteran had documented complaints of dizziness or lightheadedness in July 1982, diagnosed as frequent postural hypotension.

d.  Records from October 1988 noted a long history of episodic dizziness associated with palpitations.  A positive history of hypertension was noted.

The requested opinion should be accompanied by a complete explanation.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why this is the case.

If the December 2012 VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for service connection for hypertension based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


